Citation Nr: 0209899	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-14 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the veteran's claim of entitlement to service 
connection for bilateral pes planus was timely appealed.

2. Whether the veteran's claim of entitlement to service 
connection for Achilles tendonitis of the right foot was 
timely appealed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1998 to 
May 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By way of procedural history, the Board notes that, in July 
1999, the veteran appealed the June 1999 RO rating decision 
that, in part, denied entitlement to service connection for 
bilateral shin splints.  Subsequently, on November 13, 2000, 
the RO received the veteran's written withdrawal of her 
substantive appeal as to that matter.  See 38 C.F.R. § 
20.204(b) (2001).  As such, the Board will confine its 
consideration to the issues as set forth on the first page of 
this decision.


FINDINGS OF FACT

1. In a June 1999 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral pes cavus and Achilles tendonitis of the right 
foot.  The appellant was notified of the RO's 
determinations as to both issues in a letter dated 
June 17, 1999.

2. The appellant filed a timely notice of disagreement (NOD) 
as to the matter in July 1999, and a statement of the case 
(SOC) was issued on March 27, 2000.

3. The record reflects that the appellant's written 
substantive appeal, on a VA Form 9, was received by the RO 
on July 19, 2000.

CONCLUSION OF LAW

1. The appellant failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
for bilateral pes cavus; thus, the Board has no 
jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2001).

2. The appellant failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
for Achilles tendonitis of the right foot; thus, the Board 
has no jurisdiction over this matter, and the appeal must 
be dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1999, the RO received the veteran's claim of 
entitlement to service connection for bilateral pes cavus and 
Achilles tendonitis of the right foot.  Also that month, the 
RO received the veteran's VA Form 21-22, appointing her 
service representative.  Service medical records were 
available for review; the veteran did not submit any other 
medical evidence in support of her contentions.

In a June 1999 decision, the RO denied the veteran's claims 
of entitlement to service connection for bilateral pes cavus 
and Achilles tendonitis of the right foot.  In a letter dated 
June 17, 1999, the RO notified the veteran of its action on 
her claims, enclosed a copy of the rating decision, and also 
enclosed a copy of VA Form 4107, that explained her 
procedural and appellate rights.  A copy of the notification 
was sent to her representative.

In July 1999, the RO received the veteran's notice of 
disagreement, expressly disagreeing with the RO's denial as 
to her claims.  Also at that time, she submitted a statement 
from R.E.R., D.O., in support of her contentions.

In March 2000, the RO issued a statement of the case that 
addressed the claims.  In a letter accompanying the SOC, the 
RO advised the veteran that, if she wished to continue her 
appeal, she would need to file a formal appeal by completing 
and filing an Appeal to the Board of Veterans' Appeals (VA 
Form 9).  The RO referred the veteran to the Instructions 
attached to the VA Form 9 that was furnished to her.  A copy 
of that notification was also sent to her representative.

On July 19, 2000, the RO received the veteran's VA Form 9, 
which was signed and dated June 28, 2000.  On it, the veteran 
requested to appear at a personal hearing at the RO.  

At her November 13, 2000, personal hearing at the RO before a 
hearing officer, the veteran testified, in pertinent part, in 
support of her claims for service connection for bilateral 
pes cavus and Achilles tendonitis of the right foot.  

In October 2001, the RO issued a supplemental statement of 
the case (SSOC) regarding the veteran's claims of entitlement 
to service connection for bilateral pes cavus and Achilles 
tendonitis of the right foot.  In the letter accompanying the 
SSOC, the RO advised the veteran that if she filed a 
substantive appeal regarding the issues in the SOC, a 
response was optional.  The SSOC did not address the 
untimeliness of the veteran's substantive appeal.

In December 2001, the veteran's representative submitted to 
the RO a Statement of Representative in Appeals Case, noting, 
without explanation, that the veteran had filed a "timely 
Notice of Disagreement and substantive appeal in accordance 
with" 38 C.F.R. §§ 2.201 and 20.202.

In January 2002, the representative submitted Appellant's 
Brief to the Board, essentially incorporating by reference 
the contentions advanced in the above-described Statement of 
Representative in Appeals Case.

In February 2002, the Board sent the veteran a letter in 
which she was advised that it appeared that a timely 
substantive appeal had not been filed with respect to the 
claims for entitlement to service connection for bilateral 
pes cavus and Achilles tendonitis of the right foot.  The 
Board offered the veteran the opportunity to explain whether 
she thought the appeal had been filed on time, and to submit 
evidence to show that it was filed on time.  She was also 
told that she would have 60 days within which to respond to 
the letter.  A copy of the letter was sent to the veteran's 
representative.  No response was received to that letter.

II.  Legal Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take in order to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  38 
C.F.R. § 3.1(q) (2001).

The U.S. Court of Appeals for Veterans Claims has held that 
the formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).

To effectuate the aforementioned opinion of the General 
Counsel, the Secretary of Veterans Affairs issued amendments 
to 38 C.F.R. §§ 20.101 (Jurisdiction of the Board).  See 66 
Fed. Reg. 53,339 (Oct. 22, 2001).  The new regulatory 
provisions were effective November 1, 2001.  Since the 
additional development procedures mandated in that issuance 
are consistent with the holding in the General Counsel's 
opinion, and mirror the action accomplished in the present 
case, the Board finds that there is no prejudice in the 
appellant's not having been personally notified of the 
amendments during the pendency of this appeal.

Having reviewed the complete record, the Board finds that the 
appellant failed to perfect her appeal with regard to her 
claims of entitlement to service connection for Achilles 
tendonitis of the right foot and bilateral pes cavus.  By 
statute and regulation, an appeal must be perfected within 
one year of the date of notice of the initial adverse rating 
or within 60 days after the issuance of an SOC, whichever 
period ends later.  Based upon the RO's date of mailing of 
the rating decision denying the appellant's claims in June 
1999, one year from the date of notice of the initial rating 
decision as to the instant matter fell in June 2000.

Moreover, the record reflects that the SOC was mailed to the 
appellant on March 27, 2000, so 60 days from that issuance 
was May 26, 2000.  One year from the date of the notice of 
the rating action on appeal was June 17, 2000.  However, the 
earliest document filed by the appellant remotely regarding 
these issues, following the March 2000 SOC, was the VA Form 9 
dated June 28, 2000, and received by the RO on July 19, 2000.  
The envelope that transmitted it is not in the claims file, 
so the Board presumes that it was mailed within three days 
prior to the date of receipt.  See 38 C.F.R. § 20.305.

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal. 
Furthermore, although the Board is inclined to regard oral 
testimony at a recorded hearing as sufficient to constitute a 
substantive appeal, the appellant's testimony at the November 
13, 2000, personal hearing did not occur within 60 days after 
the date of the issuance of the SOC, or within one year after 
the date of the notice of the initial rating decision.  See 
e.g.,Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).

The evidence reflects that the appellant was advised of the 
necessity to file her appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
statement of the case, and she was also advised of what was 
required of her if she needed more time to do so.  Her 
representative was also aware of the time constraints.  The 
appellant did comply with appellate procedures to the extent 
of filing a timely NOD as to the initial denial of her 
claims, but did not comply with the required procedure for 
perfecting her appeal after her receipt of the SOC, as 
instructed in the transmittal letter that accompanied the SOC 
in March 2000.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or other response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case would have to have been filed 
on or before June 17, 2000.  There is no evidence of record, 
nor has it been contended, that the appellant ever requested 
an extension of time to file her substantive appeal.

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
action being appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(c) require VA to afford the claimant at least 60 days 
from the mailing date of the SSOC to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To whatever extent 
language in 38 C.F.R. § 20.304 might be interpreted to 
provide otherwise, it has been held to be invalid.  
VAOPGCPREC 9-97 (Feb. 11, 1997).

Pursuant to 38 C.F.R. § 3.109 (2001), time limits for filing 
may be extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
appellant has provided no basis for a finding that such good 
cause exists.  In fact, in July 1999, she stated that she 
disagreed with the RO's June 15, 1999, rating decision, that 
was furnished to her with the June 17, 1999, notice letter 
from the RO.  Thus, she was clearly placed on notice of the 
steps in the appellate process.  The regulations clearly set 
forth the time limits for filing a timely substantive appeal.  
The appellant did not file her appeal within these statutory 
guidelines, although her representative (appointed in May 
1999) asserted, in January 2002, that the veteran filed a 
"timely perfected appeal".

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy, supra, at 
556-557, citing Busic v. United States, 446 U.S. 398, 404 
(1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  
Significantly, the Court held that 38 C.F.R. § 20.303 takes 
precedence, and commented that a contrary view as to a 
regulatory scheme promulgated under statutory authority would 
make no sense.  As previously indicated, there is no evidence 
of record in this case that the appellant ever requested an 
extension of time to file her substantive appeal as to this 
matter.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  In 
addition, the appellant has not demonstrated good cause for 
her delay in filing.  As indicated immediately above, she has 
provided no basis for finding that there is good cause for 
extending the time period.  Unfortunately, it appears the 
tardy filing was a mere oversight.

Therefore, because the appellant has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As noted above, there is no other submission from 
the veteran or her representative that could be reasonably 
construed to be a timely substantive appeal.  Thus, a timely 
substantive appeal not having been filed with regard to the 
June 1999 rating decision, the appeal has not been perfected, 
and it must be dismissed.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The new statute specifies that the Secretary shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required, 
because there is no reasonable possibility that it would aid 
in substantiating the appellant's claim.  As discussed in 
detail above, the record reflects that the appellant was 
advised of the necessity to file her appeal within one year 
from the date of notice of the initial rating or within 60 
days after the date of the statement of the case, and she was 
also advised of what was required of her if she needed more 
time to do so.  She was provided with her procedural and 
appellate rights in the VA Form 4107 provided in June 1999, 
and in the cover letter and instructions that accompanied the 
March 2000 SOC.  Nevertheless, the appellant did not submit a 
timely substantive appeal regarding the issues of entitlement 
to service connection for bilateral pes cavus and Achilles 
tendonitis of the right foot.

In a February 2002 letter, the appellant and her 
representative were advised by the Board that there was a 
question regarding the issue of timeliness of the substantive 
appeal, and that she was being afforded an opportunity to 
submit evidence and/or argument as to that issue.   However, 
nothing has been submitted by the veteran or her 
representative to alter the untimeliness of the appeal.

The Board is sympathetic with the appellant's error in not 
filing her substantive appeal in a timely manner.  However, 
as the Court of Appeals for Veterans Claims has held, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a [claimant] wishes help, [s]he cannot 
passively wait for it in those circumstances where [s]he may 
or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Given the RO's efforts to date, it would be 
unreasonable to place a burden upon VA to turn up heaven and 
earth in an attempt to secure further response from the 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Further, under such circumstances, where the appellant has 
not complied with the legal requirement for perfecting an 
appeal, and neither she or her representative has identified 
any evidence which might serve to rebut that fact, the Board 
finds that further development pursuant to the provisions of 
the VCAA is not warranted, as no reasonable possibility 
exists that such assistance would aid in substantiating the 
appellant's claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001) 
("VCAA is not applicable in all cases").

The appellant is free, at any time, to reopen her claims of 
entitlement to service connection for bilateral pes cavus and 
Achilles tendonitis of the right foot, by the submission of 
new and material evidence to the RO.

ORDER

The appellant did not file a timely substantive appeal 
regarding the issue of service connection for bilateral pes 
planus.  Therefore, her appeal as to that issue is not 
properly before the Board for appellate review and is, 
accordingly, dismissed.

The appellant did not file a timely substantive appeal 
regarding the issue of service connection for Achilles 
tendonitis of the right foot.  Therefore, her appeal is not 
properly before the Board for appellate review and is, 
accordingly, dismissed.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

